DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/455017, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The following claim limitations are not supported by the disclosure of the prior-filed application, as further described below under the 112(a) rejections: a single optical receiver that receives an upstream optical signal and a downstream optical signal, and a single optical transmitter that transmits an upstream optical signal and a downstream optical signal.
This application repeats a substantial portion of prior Application No. 16/455017, filed 27 June 2018, and adds claim limitations (noted above), and thus disclosure, not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31, and thus each of claims 32-38 by way of dependence, recites a single optical receiver that receives an upstream optical signal and a downstream optical signal, and a single optical transmitter that transmits an upstream optical signal and a downstream optical signal. These limitations do not satisfy the written description requirement for only specifying a desired functionality while the specification does not sufficiently identify or explain how applicant has devised the function to be performed. A single receiver receiving two different signals is not trivial and the disclosure does not explain how this is realized. Likewise for a single transmitter transmitting two signals. To the contrary, it only shows separate receivers and separate transmitters for different upstream and downstream signals (e.g., fig. 2). Written description requires the inventor to describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim 31, and thus each of claims 32-28 by way of dependence, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites a single optical receiver that receives an upstream optical signal and a downstream optical signal, and a single optical transmitter that transmits an upstream optical signal and a downstream optical signal. These limitations do not satisfy the enablement requirement because there is no direction provided by inventor for implementing the functions or limitations, no working examples, and there is only specified a desired functionality such that one skilled in the art would not be enabled by the disclosure to make and/or use the invention without undue experimentation. One skilled in the art would have to design with their own implementation of a single receiver receiving two different signals and a single transmitter transmitting two signals, as the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10903928. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are anticipated by the patented claims.
Present Claims
Patented Claims
39. A device configured for communication in a passive optical network that includes at least one optical line terminal (OLT) and at least one optical network unit (ONU), the device including at least one of a wavelength division multiplexer and a wavelength division demultiplexer, and a plurality of fiber link modules (FLM), 

each FLM comprising: an upstream multiplex conversion device (MCD) connected to a respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer, 

the upstream MCD comprising: an upstream optical receiver that receives an upstream optical signal from said at least one ONU; and an upstream optical transmitter having a laser that transmits a regenerated upstream optical signal to said at least one OLT, 





wherein the upstream optical receiver is a burst-mode receiver electrically coupled to the upstream optical transmitter, and the upstream optical receiver and the upstream optical transmitter are configured to provide an enable/disable signal for the laser from the upstream optical receiver to the upstream optical transmitter; and a downstream MCD connected to the respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer, 

the downstream MCD comprising: a downstream optical receiver that receives a downstream optical signal from said at least one OLT, wherein the downstream optical signal is a wavelength division multiplexing (WDM) signal; a downstream optical transmitter that transmits a regenerated downstream optical signal to said at least one ONU; 







where the upstream MCD and downstream MCD of each FLM is connected to a respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer that is different than that of other ones of the plurality of FLMs.
1. A device in a passive optical network that includes at least one optical line terminal (OLT) and at least one optical network unit (ONU), the device including at least one of a wavelength division multiplexer and a wavelength division demultiplexer, and a plurality of fiber link modules (FLM), 

each FLM comprising: an upstream multiplex conversion device (MCD) connected to a respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer, 

the upstream MCD comprising: an upstream optical receiver that receives an upstream optical signal from said at least one ONU; and an upstream optical transmitter that transmits a regenerated upstream optical signal to said at least one OLT, the upstream optical transmitter including a laser configured to convert the upstream electrical signal to the regenerated upstream optical signal, 

wherein the upstream optical receiver is a burst-mode receiver electrically coupled to the upstream optical transmitter, and the upstream optical receiver and the upstream optical transmitter are configured to provide an enable/disable signal for the laser from the upstream optical receiver to the upstream optical transmitter; and a downstream MCD connected to the respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer, 

the upstream MCD comprising: a downstream optical receiver that receives a downstream optical signal from said at least one OLT, wherein the downstream optical signal is a wavelength division multiplexing (WDM) signal; a downstream optical transmitter that transmits a regenerated downstream optical signal to said at least one ONU, [the term “upstream” for the MCD in the patented claim is merely a naming convention; the components and functions of the MCD are identical to that presently claimed]

wherein the downstream optical receiver is electrically coupled to the downstream optical transmitter; where the upstream MCD and downstream MCD of each FLM is connected to a respective port of each at least one of a wavelength division multiplexer and a wavelength division demultiplexer that is different than that of other ones of the plurality of FLMs.
40. (New) The device of claim 39, wherein a wavelength of the upstream optical signal differs from a wavelength of the regenerated upstream optical signal.
2. The FLM of claim 1, wherein a wavelength of the upstream optical signal differs from a wavelength of the regenerated upstream optical signal.
41. (New) The device of claim 39, wherein a wavelength of the downstream optical signal differs from a wavelength of the regenerated downstream optical signal.
3. The FLM of claim 1, wherein a wavelength of the downstream optical signal differs from a wavelength of the regenerated downstream optical signal.
42. (New) The device of claim 39, wherein the downstream optical receiver includes a photodiode to convert the downstream optical signal to a downstream electrical signal, and wherein the downstream optical transmitter includes a laser to convert the downstream electrical signal to the regenerated downstream optical signal.
4. The FLM of claim 1, wherein the downstream optical receiver includes a photodiode to convert the downstream optical signal to the downstream electrical signal, and wherein the downstream optical transmitter includes a laser to convert the downstream electrical signal to the regenerated downstream optical signal.
43. (New) The device of claim 39, wherein the upstream optical receiver is a burst-mode receiver without media access control (MAC) information to receive the upstream optical signal.
5. The FLM of claim 1, wherein the upstream optical receiver is a burst-mode receiver without media access control (MAC) information to receive the upstream optical signal.
44. (New) The device of claim 43, wherein the burst-mode receiver is an AC-coupled pre-amplifier.
6. The FLM of claim 5, wherein the burst-mode receiver is an AC-coupled pre-amplifier.
45. (New) The device of claim 43, wherein the upstream optical transmitter includes an automatic power control (APC) loop to accommodate the burst-mode receiver.
7. The FLM of claim 5, wherein the upstream optical transmitter includes an automatic power control (APC) loop to accommodate the burst-mode receiver.
46. (New) The device of claim 39 included in a passive optical network system, the passive optical network system comprising: a node that is optically coupled to at least one optical line terminal (OLT), and that is optically coupled to at least one optical network unit (ONU); the at least one fiber link module (FLM) in the node.
8. The FLM of claim 1 included in a passive optical network system, the passive optical network system comprising: a node that is optically coupled to at least one optical line terminal (OLT), and that is optically coupled to at least one optical network unit (ONU); the at least one fiber link module (FLM) in the node.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References cited in the parent application: US Patent Application Publication Nos. 20090110398, 20030072516, 20100098412, 20020027688; US Patent No. 6420928, 10341038.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATHAN M CORS/Primary Examiner, Art Unit 2636